Citation Nr: 1221450	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-28 844	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right thumb and long finger disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to October 1968.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office (RO).


FINDING OF FACT

On March 30, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right thumb and long finger disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right thumb and long finger disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On March 30, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right thumb and long finger disability.  See also, May 2012 statement (withdrawal requested on this issue by the Veteran's representative).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The issue of entitlement to compensation for benefits under the provisions of 38 U.S.C.A. § 1151 for a right thumb and long finger disability is dismissed.



		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


